PER CURIAM.
A.M., a juvenile, appeals from an adjudication of delinquency based on a finding that he was guilty of aiding and abetting the commission of burglary, criminal mischief, and grand theft. Circumstantial evidence was presented, including the testimony of a City of Miami police officer that he saw A.M. sitting in the passenger seat of a Toyota, looking from side to side as his companion broke into a Honda several feet away. A second officer testified that he observed the companion pulling items out of the Honda and putting them into the *1302driver’s side of the Toyota, in which A.M. sat alone. This officer and a third officer testified that when they reached the Toyota some two minutes later, the purse was on the passenger side of the car between A.M.’s feet. The purse was open and its contents strewn over A.M.’s side of the vehicle. The above evidence excluded the hypothesis that A.M. was merely a witness to the crime and was sufficient to establish his intent to participate and his assistance to the perpetrator of the offense. See C.L.A. v. State, 478 So.2d 872 (Fla. 3d DCA 1985) (evidence juvenile acted as “spotter,” distracting store clerk and looking over shoulder for persons who might be watching while his companion pried open jewelry case supported finding that juvenile was guilty of aiding and abetting commission of grand theft); see also Jones v. State, 532 So.2d 1337 (Fla. 3d DCA 1988) (defendant circling neighborhood and giving “thumbs-up” signal to codefendant sufficient evidence to affirm conviction as aider and abettor for burglary and third-degree grand theft).
Accordingly, the adjudication of delinquency is affirmed.